Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Non-Final Office Action based on application 15/651334 filed 04/27/2021.     
Claims 1-3, 7-9, 16-21, 24-30, have been examined and fully considered.
New claims 28-30 have been added.
Response to Arguments
Applicant's arguments filed 04/27/2021 have been fully considered and help matters, but upon further review do not solve all clarity matters. 
As the current art is the best prior art found, this rejection is maintained until the claims are cleared up, and it is the examiner’s hope that the next amendments will clear all remaining issues with the instant claims.
All claims remain rejected at this time.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In the instant specification in instant system is shown to be, a computer (in paragraph 0010), a calculation system (paragraph 0030), or an analyzer(paragraph 0063 & 0065).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


It is also unclear in Claims 1 & 7, as instantly claimed, what the “automated system,” is, is unclear. Specifically, the limitations that recite in Claims 1 and 7, “ automated system is calibrated to correlate the rate of formation of o-nitrophenol in the reacted urine sample to a Total Sodium and Potassium Value that is equivalent to the combined molar concentration of the sodium and potassium in the urine sample;” and “the automated system is calibrated to correlate the measure of light absorbance of o-nitrophenol to the combined molar concentration of sodium and potassium in the urine sample and provide a Total Sodium and Potassium Value” are unclear.
In the instant specification in instant system is shown to be, a computer (in paragraph 0010), a calculation system (paragraph 0030), or an analyzer(paragraph 0063 & 0065). Further, the instant drawings/figures that are included in the instant specification, as the assay parameters shown in paragraphs 0066-0072 seem to show how the analyzer(which seems to be a computer) is programmed to perform the 
The term calibration can be many things, particularly when reagents and solutions are involved, such as is the case in the instant claims and therefore this term is unclear—though should be able to be easily cleared up with what is shown in the rest of the instant disclosure. Specifically, the term calibrated can generally mean physical calibration with a solution/reagent, or it can mean calibrated programming of a computerized system by programming specific parameters. In the instant claim language it is unclear what type of calibration is happening. It seems to be that it is a combination of both of the above, however what parameters are set and if anything is actually programmed into the system is unclear as instantly claimed, and therefore it is unclear if one of ordinary skill in the art could make and use the instant invention without undue experimentation as instantly claimed. Please clear up in the claim language. This also applies to other uses of the term “calibrated,” and “system” in the claims.
This also applies to the use of the term “calibrated,” in new claims 29-30. And further—this term calibration leaves open the interpretation that the instant method is merely a calculation that has been automated/sped up somehow when used with a generic automated analyzer and not a specific programmed structural change the claimed analyzer/computer.
With respect to Claims 29-30, it is unclear what the calibrator is in this instance. Is it the numerical value claimed? Or is it a reagent/solution. Please clear up in the claim language. If the numerical value claimed is programmed into the device, please claim. It seems from paragraph 0052 of the instant pgpub specification, that it is some 
With respect to Claim 3, it is not clear how the system is “utilized,” and therefore it is not clear if this claim is further limiting of the parent claim. Is there a specific value/level/indicator which shows whether the sample has been adulterated? If so, please specify in the claim language what this is. 
With respect to Claim 16, it is unclear if this calculation is performed mentally or by the claimed computerized device.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



1.  Claims 1-3, 7-9, & 16-21 & 24-30 are rejected under 35 U.S.C. 103(a) as being obvious over HOLMES in US 20140073043 in view of ANNE in US 20020160439 in further view of LAU in US 5055407. 
	With respect to Claims 1, 3, 7,16, 26, & 27, HOLMES et al. teach of automated methods and devices for sample processing. A device may be provided, capable of receiving the sample, and performing one or more of a sample preparation, sample assay, and detection step. The device may be capable of performing multiple assays. The device may comprise one or more modules that may be capable of performing one or more of a sample preparation, sample assay, and detection step. The device may be capable of 
	ANNE et al. however do. ANNE et al. further teach of a method to detect oxidant adulterants added to a sample to prevent detection of tetrahydrocannabinol and/or tetrahydrocannabinol metabolites. The device and method detect popularly available adulterants such as chromate and nitrite through their reaction with a chromogenic substrate for a peroxidase enzyme. The substrate may be applied to a pad. A change in color in the presence of the oxidant may be detected directly or indirectly. The device and method may be used to detect the presence of any oxidant adulterant and is not specific for only one or a few adulterants added to a urine sample submitted for drug testing (abstract). ANNE et al. further teach of detecting potassium and or sodium nitrite in the sample which can be used as an adulterant (paragraph 0009, 0013, & 0019-0021) in a urine sample, and of watching for increased absorbance(Claim 17) and checking for the amount/concentration of the adulterant(paragraph 0019). In addition, ANNE et al. teach 
	LAU et al. teach of method of determining the specific gravity of an aqueous test sample such as urine (abstract).  LAU et al. more specifically teach of calculating the specific gravity in urine taking sodium and potassium into consideration (Column 24, lines 10-30).  It would have been obvious to one of ordinary skill in the art to take sodium and potassium into consideration when calculating specific gravity of a urine sample as is done in LAU in the methods of HOLMES and ANNE since it is well known that specific gravity increase when there are more ionic species present(LAU, column 24, lines 10-30). Also- for Claim 12, this kit is made obvious by disclosure of the reagents as shown above and all methodical limitations are not limiting in the kit/composition claim 12.		With respect to Claim 2 & 8, HOLMES et al. teach of reading the assay at 405 & 420 nm (paragraphs 1783 & 1784).
	With respect to Claims 9, it would be obvious to compare a tested sample against known ranges.
	With respect to Claims 17-21, ANNE et al. more specifically teach of measuring color changes, concentrations of constituents and chemicals, and of measuring absorbances and specific gravities to determine if there is adulteration or not (abstract).  

	With respect to Claims 28-30, LAU et al. teach of adjusting the calibration of the system(Column 2, line 62-Column 3, line 43). HOLMES et al. also teach of adjusting calibration of the system(paragraph 1911-1929). Though they do not teach of the end calibration specification instantly claimed, or the specific reagents used, it would have been obvious to one of ordinary skill in the art to calibrate a system dependent on the desired outcome.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/REBECCA M FRITCHMAN/Primary Examiner, Art Unit 1797